DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the use history data” (claim 8, line 3) lacks proper antecedent basis in the claim and its parent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13-18, & 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurzweil (US 20050286743).
Claim 1: An intelligent TTS providing method, comprising:
receiving a text read command (Kurzweil paragraph 0051, user operation to initiate process described in paragraphs 0051-0052);
adjusting a photographing angle of a camera such that a position of an object on which text is written is included in the photographing angle of the camera (Kurzweil paragraph 0091, camera zoom and servo; Kurzweil paragraphs 0125 & 0219, provide instructions to reposition camera angle to provide better view of page text);
photographing the object using the camera (Kurzweil paragraph 0051, take picture); and
converting the text written on the photographed object into a speech (Kurzweil paragraphs 0051-0052, optical character recognition (OCR) to interpret text in image and text-to-speech (TTS) to generate corresponding speech) and
outputting the speech (Kurzweil paragraph 0052, send speech over phone speaker).
Claim 2: The intelligent TTS providing method of claim 1 (see above), further comprising readjusting the photographing angle of the camera such that the center of the photographing angle of the camera is directed to a second part of the text from a first part of the text (Kurzweil paragraphs 0212-2013, read first section of text to user via OCR and TTS; Kurzweil paragraph 0218-0219, read second region of text, generating instructions to move camera as required).
Claim 3: The intelligent TTS providing method of claim 1 (see above), further comprising:
readjusting the photographing angle of the camera in a direction opposite a movement direction of the intelligent computing device when movement of the intelligent computing device is detected (Kurzweil paragraphs 0125 & 0219 and Figure 12A, provide instructions to reposition camera angle to provide better view of page text, necessarily requiring movement opposite to movement of camera away from optimal position); and
readjusting the photographing angle of the camera in the same direction as a movement direction of the object when movement of the object is detected (Kurzweil paragraphs 0125 & 0219 and Figure 12A, provide instructions to reposition camera angle to provide better view of page text, necessarily requiring movement tracking movement of page text).
Claim 13: The intelligent TTS providing method of claim 1 (see above), further comprising outputting audio associated with the object photographed by the camera (Kurzweil paragraphs 0051-0052, OCR to interpret text in image (i.e. an object photographed by the camera) and TTS to generate corresponding speech (i.e. audio associated with this text)).
Claim 14: The intelligent TTS providing method of claim 13 (see above), wherein the outputting of audio associated with the object comprises outputting a result of analysis of an image when the object is the image (Kurzweil paragraphs 0051-0052, OCR (i.e. analysis) to interpret text in image (i.e. an object photographed by the camera) and TTS (i.e. analysis) to generate corresponding speech (i.e. audio associated with this text)).
Claim 15: The intelligent TTS providing method of claim 13, wherein the outputting of audio associated with the object comprises outputting an onomatopoeic word related to text when the object is the text (Kurzweil paragraphs 0051-0052, OCR to interpret text in image (i.e. an object photographed by the camera) and TTS to generate corresponding speech (i.e. audio associated with this text)).
Claim 16: An intelligent computing device providing TTS, comprising:
(Kurzweil paragraphs 0050-0051, mobile phone (which by definition transmits and received signals));
a speaker (Kurzweil paragraph 0046, speaker output device; Kurzweil paragraphs 0050-0051, mobile phone (a device having a speaker as a standard component));
a camera (Kurzweil paragraph 0051, take picture);
an angle controller for adjusting a photographing angle of the camera (Kurzweil paragraph 0091, camera zoom and servo; Kurzweil paragraphs 0122 & 0219, provide instructions to reposition camera angle to provide better view of page text);
a processor (Kurzweil paragraph 0107, processor); and
a memory including a command executable by the processor (Kurzweil paragraph 0107, memory for storing software),
wherein the command controls the intelligent computing device configured (Kurzweil paragraph 0107, memory for storing software and algorithms used by device):
to receive a text read command through the transceiver (Kurzweil paragraph 0051, user operation to initiate process described in paragraphs 0051-0052);
to adjust a photographing angle of the camera such that a position of an object on which text is written is included in the photographing angle of the camera through the angle controller (Kurzweil paragraph 0091, camera zoom and servo; Kurzweil paragraphs 0122 & 0219, provide instructions to reposition camera angle to provide better view of page text);
to photograph the object using the camera (Kurzweil paragraph 0051, take picture); and
(Kurzweil paragraphs 0051-0052, OCR to interpret text in image and TTS to generate corresponding speech).
Claim 17: The intelligent computing device of claim 16 (see above), wherein the processor readjusts the photographing angle of the camera such that the center of the photographing angle of the camera is directed to a second part of the text from a first part of the text before the second part of the text is converted into a speech after the first part of the text is converted into a speech and output (Kurzweil paragraphs 0212-2013, read first section of text to user via optical character recognition (OCR) and text-to-speech (TTS); Kurzweil paragraph 0218-0219, read second region of text, generating instructions to move camera as required).
Claim 18: The intelligent computing device of claim 16, wherein the processor readjusts the photographing angle of the camera in a direction opposite a movement direction of the intelligent computing device when movement of the intelligent computing device is detected (Kurzweil paragraphs 0125 & 0219 and Figure 12A, provide instructions to reposition camera angle to provide better view of page text, necessarily requiring movement opposite to movement of camera away from optimal position) and readjusts the photographing angle of the camera in the same direction as a movement direction of the object when movement of the object is detected (Kurzweil paragraphs 0125 & 0219 and Figure 12A, provide instructions to reposition camera angle to provide better view of page text, necessarily requiring movement tracking movement of page text).
Claim 20: A non-transitory computer-readable medium storing a computer-executable component configured to be executed by one or more processors of a computing device (Kurzweil paragraph 0107, processor and memory for storing software),
wherein the computer-executable component is configured:
to receive a text read command (Kurzweil paragraph 0051, user operation to initiate process described in paragraphs 0051-0052);
to adjust a photographing angle of a camera such that a position of an object on which text is written is included in the photographing angle of the camera (Kurzweil paragraph 0091, camera zoom and servo; Kurzweil paragraphs 0122 & 0219, provide instructions to reposition camera angle to provide better view of page text);
Kurzweil paragraph 0051, take picture); and
to convert the text written on the photographed object into a speech and output the speech (Kurzweil paragraphs 0051-0052, OCR to interpret text in image and TTS to generate corresponding speech).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 & 19, insofar as claims 8-10 are understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurzweil in view of Hausler (US 20160344828).
With respect to claim 4, Kurzweil discloses the invention of claim 1 (see above).
Kurzweil does not expressly disclose the recited arrangement of acquiring user history and generating book recommendations.
Hausler discloses (Hausler paragraph 0043, acquiring user document history and generating publication recommendations) a history-based recommendation generation arrangement.

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Hausler recommendation system to the document reader of Kurzweil.
The suggestion/motivation for doing so would have been to enable the user of the Kurzweil document reader to receive information about other documents of likely interest.
Therefore, it would have been obvious to combine Kurzweil with Hausler to obtain the invention as specified in claim 4.
Claim 4: The intelligent TTS providing method of claim 1 (see above), further comprising:
acquiring use history data per user (Hausler paragraph 0043, acquiring user document history); and
providing information on a recommended book per user (Hausler paragraph 0043, generating publication recommendations).
Applying the above teachings as applied to claim 4 to claims 5-8, 10, & 19:
Claim 5: The intelligent TTS providing method of claim 4 (see above), wherein the acquiring of the use history data per user comprises:
acquiring written documents per user (Hausler paragraph 0043, acquiring user document history); and
(Hausler paragraph 0043, acquiring user document history).
Claim 6: The intelligent TTS providing method of claim 5 (see above), wherein the use history data per user includes data related to audio provision command use history per user (Kurzweil paragraphs 0051-0052, optical character recognition (OCR) to interpret text in image and text-to-speech (TTS) to generate corresponding speech) and conversation history per user (Kurzweil paragraphs 0051-0052, reading of speech over phone).
Claim 7: The intelligent TTS providing method of claim 4 (see above), wherein the providing of the information on a recommended book per user comprises:
extracting feature values from the use history data per user (Hausler paragraph 0043, interaction metrics);
inputting the feature values to a previously learned deep learning model (Hausler paragraph 0043, analysis systems 110, 112); and
acquiring the information on a recommended book per user on the basis of output of the deep learning model (Hausler paragraph 0043, generating publication recommendations).
Claim 8: The intelligent TTS providing method of claim 1 (see above), further comprising
receiving, from a network, downlink control information (DCI) used to schedule transmission of the use history data per user (Hausler paragraph 0031 and Figure 1, transmission of history data (necessarily according to some schedule)),
wherein the use history data per user is transmitted to the network on the basis of the DCI (Hausler paragraph 0031 and Figure 1, transmission of history data (necessarily according to some protocol)).
Claim 10: The intelligent TTS providing method of claim 8 (see above), further comprising:
controlling a transceiver to transmit the use history data per user to an AI processor included in the network (Hausler paragraph 0031 and Figure 1, transmission of history data, Hausler paragraph 0043 and Figure 1, automatic generation of publications of potential interest by analysis systems 110, 112); and
controlling the transceiver to receive AI-processed information from the AI processor (Hausler Figure 1, transmission of data from analysis systems 110, 112 to be received at social network presentation system 102 and client device 106),
wherein the AI-processed information is the information on a recommended book per user (Hausler paragraph 0043, generating publication recommendations).
Claim 19: The intelligent computing device of claim 16 (see above), wherein the processor acquires use history data per user (Hausler paragraph 0043, acquiring user document history) and provides information on a recommended book per user (Hausler paragraph 0043, generating publication recommendations).
With respect to claim 9, Kurzweil in view of Hauser does not specify the use of the recited SSB, DM-RS, PUSCH, QCL, and QCL type D protocols in the transmission of history data.
A review of Applicant’s Specification indicates that Applicant appears to understand each of these protocols as one known to one of ordinary skill in the art, requiring only 
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).  
Claim 9: The intelligent TTS providing method of claim 8 (see above), further comprising performing an initial access procedure with the network on the basis of a synchronization signal block (SSB),
wherein the use history data per user is transmitted to the network over a PUSCH, and the SSB and a DM-RS of the PUSCH are QCLed for QCL type D (see above concerning the selection among equivalent choices known to one of ordinary skill in the art).
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 11 (and dependent claim 12), the art of record does not teach or suggest the recited operation of a different conversion mode for processing text when a command for reading the same text is received a critical number of times in conjunction with the recited arrangement of photographing an object and converting text on the object to speech.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Foss, Nestares, Park, Vidal, Kang, Jang, Gervautz, Hartrell, Wilbert, and Lee disclose examples of optical character recognition and text to speech arrangements.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663